Per Curiam.
In this case a per curiam was* filed Pebruary 19th, 1924, in which the judgment of the District Court of the city of Perth Ambojr was reversed and a venire de novo awarded.
In this case we are of the opinion that as the reversal only dealt with the question of the improper admission, as we believe, of evidence relating to the damages of the plaintiff, that the new trial should be only as to damages. This practice is warranted by rule 147 .of the rules of the Supreme Court, which makes applicáble_ to appeals in which a venire de novo is directed, rules 131 and 132. Eule 131 provides that “in case a new trial is granted it shall only be a new trial of the question or questions with respect to which the verdict or decision is found to be wrong, if separable."
The former opinion will be modified ^o as to limit the new trial solely-to the question of damages of the plaintiff.